Citation Nr: 1519838	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-22 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral shoulder disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Don A. Jorgensen, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to December 1977, and from June 1980 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of service connection for low back and bilateral shoulder disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In unappealed September 1986 and October 1996 decisions, the RO denied the Veteran's claims for service connection for bilateral shoulder and low back disabilities.  New and material evidence has since been received, and relates to unestablished facts necessary to substantiate the claims.


CONCLUSIONS OF LAW

The September 1986 and October 1996 decisions denying service connection for bilateral shoulder and low back disabilities are final.  New and material evidence has since been received, and these claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014). A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran's claim to service connect a bilateral shoulder disability was last denied in a September 1986 rating decision because the RO found that she did not then have a current disability.  She did not appeal that decision.  Since then, evidence has been received that she has current bilateral shoulder diagnoses. She was diagnosed with strain at the February 2014 VA examination and she submitted evidence of bilateral tendonitis diagnosed in 2009.  This is new and material, and raises the possibility of substantiating the claim.  Her claim is therefore reopened.

Her claim to service connect a low back disability was last denied in an October 1996 rating decision because the evidence did not show her degenerative joint disease was related to service.  She has since provided more details concerning her symptoms that are new and material, and raise the possibility of substantiating the claim.  This claim is also reopened.


ORDER

The claims for service connection for a bilateral shoulder disability and for a low back disability are reopened.


REMAND

These claims require additional development.

Regarding her bilateral shoulders, the current VA examination report is not adequate for adjudication.  The examiner indicated the Veteran only complained about each shoulder one time while in service, and that there was no evidence of a chronic disability until 2009, therefore it was less likely that a shoulder disability was related to service.  The STRs show more complaints than identified by the examiner.  Further, she did not address the Veteran's complaints of persistent symptoms since service, nor did she address the July 1986 VA examination report, which noted objective symptomatology and a provisional diagnosis of arthritis that was unsupported by contemporaneous X-ray.  On remand, this additional evidence must be considered when determining whether shoulder strain, or any other current diagnosis, is related to service.

Regarding her low back, the August 2011 VA examination is not adequate for adjudication.  The Veteran has vehemently denied that she told the VA examiner that her back pain began after having a motor vehicle accident in 1987.  Instead, she reported that it increased in severity for a few weeks after the accident, but that it began with heavy lifting that she had to do while in service.  Also, the record contains an April 1989 radiological report that potentially shows degenerative changes, which should be addressed by the examiner.  Finally, the Veteran's claim has been denied because her spina bifida occulta of the L5 vertebra is considered congenital.  While congenital disabilities are generally not able to be service connected, additional disability due to aggravation by a superimposed condition can be service connected.  38 C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); see also VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).  Such an opinion should be elicited.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment she has received for her shoulders and back, and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an examination of the bilateral shoulders for an opinion on whether it is as likely as not (50 percent or greater probability) that any current diagnosis is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination with diagnostic tests.

The examiner is asked to list all of the Veteran's current shoulder disabilities, to include the bilateral shoulder strain diagnosed at the February 2014 VA examination.  An opinion on a relationship to service is requested for each diagnosis.  The examiner is asked whether the Veteran still has bilateral shoulder tendonitis, as shown in an April 2009 radiology report of the chest, and to provide an opinion on whether the April 2009 report shows arthritis.

While required to review the entire claims file, the Board notes the Veteran served on active duty from September 1974 to December 1977 and from June 1980 to March 1986.  She indicated that her shoulders hurt "sometimes" during a November 1976 examination, but it is not clear it was followed up on.  She was diagnosed with mild tendonitis of the left shoulder in October 1980, and an X-ray was normal.  She had left shoulder bursitis in February 1981, and right shoulder bursitis in December 1985.  She filed a claim for service connection of bilateral shoulder disability upon separation from service.  During the July 1986 VA examination, she was noted to have tender acromioclavicular joints bilaterally, and "crunching" in the shoulder joints on any motion.  The examiner provisionally diagnosed arthritis, but an X-ray taken in May 1986 was normal.  An April 2009 radiology report showed bilateral rotator cuff calcification compatible with tendonitis.  She has also stated that she has had symptoms of pain and popping since service.  

All rendered opinions must be accompanied by explanatory rationale, including citation to evidence in the record and medically accepted knowledge.

3.  Schedule the Veteran for an examination of the lumbar spine for an opinion on whether it is as likely as not (50 percent or greater probability) that degenerative joint disease or any other current disability diagnosed during the examination is related to service.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination including all diagnostic tests.

The examiner is asked to list all diagnoses of the lumbar spine, including whether the Veteran has congenital spina bifida occulta.  In regard to spina bifida occulta, the examiner is asked to provide an opinion on whether there is another condition superimposed upon it.  If there is a condition superimposed over the spina bifida, the examiner is asked to provide an opinion on whether that superimposed condition is related to service.  For all other disabilities, the examiner is asked for an opinion on whether it is related to service.

While required to review the claims file in its entirety, the Board notes that the Veteran served on active duty from September 1974 to December 1977 and from June 1980 to March 1986.  Her STRs show lumbar spasms in November 1976, and paraspinal muscle spasms in May 1977.  She filed a claim for service connection of a low back disability in 1986, and was diagnosed with sacralized 5th lumbar vertebra.  May 1986 X-rays were normal.  July 1986 examination showed marked lordosis, tenderness over the lumbosacral joint, and pain on flexion to the left.  She reported being involved in a motor vehicle accident in 1987, wherein the vehicle she was in was hit by a tractor trailer.  She asserts that this increased her back pain for a few weeks but was otherwise not serious.  A 1989 MRI, which noted no significant change from a 1987 MRI (taken after the motor vehicle accident but that is not available for review), showed moderate degeneration and desiccation of the L3/4 and L4/5 nucleus pulposes, and moderate right and mild left degenerative facet joint arthroses at L4/5.

In addition to the questions above, the examiner is asked whether the 1989 MRI report shows arthritis?  If so, the examiner is asked whether it is as likely as not (50 percent or greater probability) that it is related to the complaints of pain and muscle spasms in service, or that it incepted within the first year after separation from service (that is, by March 1987).

All rendered opinions must be accompanied by explanatory rationale, including citation to evidence in the record and medically accepted knowledge.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


